Case: 13-20659      Document: 00513161508         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20659
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 19, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS ALFONSO FLORES-CARTAGENA, also known as Luis Alfonso Flores,
also known as Luis Flores, also known as Luis Alfonso Flores Cartagena,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-98-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Luis Alfonso Flores-Cartagena has
moved for leave to withdraw and has filed a brief and a supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Flores-Cartagena has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20659     Document: 00513161508     Page: 2   Date Filed: 08/19/2015


                                  No. 13-20659

Flores-Cartagena’s claims of ineffective assistance of counsel; we therefore
decline to consider the claims without prejudice to collateral review.        See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123
(2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Flores-Cartagena’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Flores-Cartagena’s motion to remove
counsel and to appoint new counsel is DENIED.




                                        2